DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 7 have been amended. 
		Claims: 1-2, 5, 8-9, 11, 14-15, 19, 21-23, 25 and 28-29 have not 
been amended. 
		Claims: 3-4, 6, 10, 12-13, 16-18, 20, 24, 26-27 and 30 have been 
   				cancelled. 


Response to Arguments
Applicant’s arguments filed 07/20/21 with regards to claims 1-2, 5, 7-9, 11, 14-15, 19, 21-23, 25 and 28-29 have been fully considered but they are not persuasive.    

	APPLICANT’S ARGUMENTS:
	The applicant argues that Viorel in view of Breuer fails to disclose “an indication that certain SI that is not included in the MIB has not changed within the last 24 hours” because Viorel discloses transmitting a MIB that contains a “change flag” that indicates “whether information in SIB1 blocks ... is different from the previously received SIB blocks within a given amount of time.” (Viorel at paragraph 53). The Office correctly notes that this “change flag” does not provide “an indication that certain SI... has not changed within the last 24 hours.” (See Final 8). The Office, therefore, turns to Breuer to fill the missing gap. (See Final Office Action at pages 8-9). Applicant disagrees. Breuer discloses a 3 hour SI validity period for “non-limited bandwidth devices” and 24 hour SI validity period for “limited bandwidth devices.” (See Breuer at paragraphs 50-51). What this means is that: i) a non-limited bandwidth device may reuse previously obtained SI for not more than 3 hours and ii) a limited bandwidth device may reuse previously obtained SI for not more than 24 hours. After the validity period has elapsed, the device must acquire new SF Accordingly, Breuer states, “the limited bandwidth devices may ... wait this time [(i.e., 24 hours)] until it wakes up and read the [SI].” (Breuer at paragraph 51).  But Breuer’s disclosure that a device must wake up periodically (i.e., every 3 hours for non-limited bandwidth devices and every 24 hours for limited bandwidth device) does not provide any reason to modify Viorel such that the change flag indicates whether or not SI has changed within the last 24 hours.  Moreover, a change flag that indicates whether or not SI has changed within the last 24 hours is useful only for SI that changes infrequently. However, as taught by Breuer, the nonlimited bandwidth devices must acquire SI every three hours, which implies that the SI changes at least once within the three hour period. If SI changes that frequently, then a change flag that indicates whether or not SI has changed within the last 24 hours will almost always be set to a value of TRUE (or 1), which would defeat the entire purpose of having such a change flag. Accordingly, at best, Breuer suggests modifying Viorel such that the change flag disclosed in Viorel provides an indication that certain SI has not changed within the last 3 hours, not 24 hours (See Pages 7-9 of Applicant’s Arguments filed on 07/20/21).


	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The teachings of Viorel in view of Breuer does disclose the applicant’s argued limitations of “an indication that certain SI that is not included in the MIB has not changed within the last 24 hours” as will be apparent in the following explanations provided below. 

	To begin with, the examiner respectfully disagrees with the applicant’s argument arguing that “at best, Breuer suggests modifying Viorel such that the change flag disclosed in Viorel provides an indication that certain SI has not changed within the last 3 hours, not 24 hours”, as Breuer clearly discloses that the specific time window or validity period where the system information has not changed can be configured to either correspond to 3 hours or 24 hours depending on the needs of the system as is further explained below.

	The examiner directs the applicant to the highlighted portions of Viorel, [0037], [0052] & [0075] seen below:
	
[0075] Decoding the change flags and re-using stored SIB content, when indicated by the change flags, may decrease latency experienced by terminals if one or more of the SIB1 block transmissions 403 content, the SIB2 block transmissions 404 content, and/or the SIB2M block transmissions 405 content remain unchanged during a certain time window. In some embodiments, the detection time window may be as low as the minimal SIB1 periodicity.


[0037] In some embodiments, change flags may be defined for indicating changes to the SIB1 content, the SIB2 content, and/or the SIB2M content. The base station 102 may transmit the change flags as part of the MIB content. The terminals 104 may store information from previously decoded SIB1 information blocks, previously decoded SIB2 information blocks, and/or previously decoded SIB2M information blocks. The terminals 104 may re-use the stored information associated with the previous successful reception of the SIB1 information blocks, the SIB2 information blocks, and/or the SIB2M information blocks depending on values of received change flag information, which indicate that the information associated with the SIB1 content, the SIB2 content, and/or the SIB2M content changed during a given amount of time. Based on the values of the change flags, the terminals may selectively detect the SIB1 information blocks, the SIB2 information blocks, and/or the SIB2M information blocks having changed content. The change flags may be included in a central-band MIB transmission, or alternately may be included in an MTC resource allocation MIB transmission, in instances where an MTC resource allocation is defined. 



[0052] Alternately or additionally, each of the change flags may indicate whether information in SIB1 blocks, SIB2 blocks, and SIB2M blocks ("SIB blocks") associated with the individual change flag is different from the previously received SIB blocks within a given amount of time. A terminal may reuse the stored SIB block information instead of decoding and processing the newly received SIB blocks until the associated SIB change flag bit indicates that the information in the associated SIB blocks has changed. The terminal may then decode the respective current SIB block or blocks and update its previously stored SIB block or blocks-related information, and use the current SIB block information until the associated SIB change flag indicates that the information in the associated SIB transmission has changed again. In one embodiment, the stored SIB information referred hereby may be SIB1, SIB2, and SIB2M block data content. 


As can be seen from the highlighted portions of Viorel seen above, Viorel, [0075] discloses decoding the change flags and re-using stored SIB latency experienced by terminals if one or more of the SIB1 content, SIB2 content and SIB2M content remain unchanged during a certain time window (i.e. reads on indication that certain SI has not changed within a given time) and the detection time window may be as low as the minimal SIB1 periodicity and Viorel, [0037] discloses change flags may be defined for indicating changes to the SIB1 content, the SIB2 content and/or the SIB2M content and the base station may transmit the change flags (i.e. reads on indication that a certain SI has not changed) as part of the MIB content and the terminals may store information from previously decoded SIB1 information blocks, SIB2 information blocks and/or previously decoded SIB2M information blocks and may re-use the stored information associated with the previous successful reception depending on values of the received change flag information which indicate that the information changed during a given amount of time and based on the values of the change flags, the terminals may selectively detect the SIB1 information blocks, the SIB2 information blocks, and/or the SIB2M information blocks having changed content and the change flags may be included in a central band MIB transmission or included in an MTC resource allocation MIB transmission in instances where an MTC resource allocation is defined and Viorel, [0052] discloses each of the change flags may indicate whether information in SIB1 blocks, SIB2 blocks and SIB2M blocks associated with the individual change flag is different from the previously received SIB blocks within a given amount of time and a terminal may reuse the stored SIB block information instead of decoding and processing the newly received SIB blocks until the associated SIB flag bit indicates that the information in the associated SIB blocks has changed and the terminal may then decode the respective current SIB block or blocks and update its previously stored SIB block or blocks related information and use the current SIB block information until the associated SIB change flag indicates that the information in the associated SIB transmission has changed again which clearly indicates to one of ordinary skill in the art that the base station transmits a one bit flag that indicates as to whether system information of the different contents has not changed within a specific time window which clearly reads on the applicant’s argued limitations of “providing an indication that certain SI that is not included in the MIB has not changed”.  

Although Viorel discloses a specific time window when the system information has not changed, Viorel fails to explicitly disclose that said specific time window corresponds to the specific time of 24 hours as required by the argued limitations and therefore fails to disclose “an indication that certain SI that is not included in the MIB has not changed within the last 24 hours”.
  
However, one of ordinary skill in the art would recognize and find obvious that said specific time window can be set to any predetermined time window as required by the system and this obviousness conclusion is further supported and taught by the disclosure of Breuer, [0072] & [0051]-[0052] seen below:

[0050] In a further advantageous embodiment it is proposed a method wherein the system information has associated a validity period, wherein the validity period for system information relating to limited-bandwidth devices is longer than for system information relating to non-limited-bandwidth devices. With the validity period the user equipment receives an indication how long the received system information, when no change occurs, is supposed to stay valid. Upon return from out of coverage a UE needs to judge if the previously read and stored system information messages are still valid. The validity period was in particular predefined by the standards as a constant, in particular of 3 hours. 

[0051] It is now proposed to introduce a second validity period for limited-bandwidth devices. This second validity period is characterized that it is longer than the first validity period for non-limited-bandwidth devices, in particular mobile handsets. A feasible value for the second validity period would be 24 hours. Hence the limited-bandwidth devices may--when it is operating in idle mode without any additional transmissions are receptions in between--wait this time until it wakes up and read the M-SIB1. When a UE like a metering device is configured to send its data once per day or less than a day, with the first validity period it needed to read for each transmissions the full SIBs. With the proposed enhancement of the validity period for limited-bandwidth devices, for a good share of transmissions the system information needs not to be carried out, but can be retrieved from stored values. This is advantageous for limited-bandwidth devices in terms of power saving. 


[0072] In particular the broadcast channel change notification tag indicates if a change in one of the M-SIBs has occurred. If the user equipment has stored a complete set of system information from a previous reading effort, and the validity period, in particular for limited-bandwidth devices, has not expired, then the rest of the M-SIBs does not need to be read and decoded, if the broadcast channel change notification tag indicates no change in the other M-SIBs. In particular when the broadcast channel change notification tag consists of the BCCH value tag, and the BCCH value tag equals the previously read and stored value, then the UE does not need to read the remaining M-SIBs of this broadcast channel modification period. This is advantageous for power saving reasons for the UE.


As can be seen from the highlighted portions of Breuer seen above, Breuer, [0050]-[0052] discloses the system information has associated a validity period wherein the validity period for system information relating to limited bandwidth devices is longer than for system information relating to non-limited bandwidth devices and with the validity period the user equipment receives an indication how long the received system information when no change occurs, is supposed to stay valid (i.e. reads on “an indication that certain SI has not changed) and upon return from out of coverage a UE needs to judge if the previously read and stored system information messages are still valid and the validity period was in particular predefined by the standards as a constant in particular of 3 hours and discloses it is now proposed to introduce a second validity period for limited bandwidth devices that is longer than the first validity period for non-limited-bandwidth devices and a feasible value for the second validity period would be 24 hours (i.e. reads on “certain SI has not changed within the last 24 hours”) and with the proposed enhancement of the validity period, for a good share of transmission the system information needs not to be carried out but can be retrieved from stored values and this is advantageous in terms of power saving and Breuer, [0072] discloses the broadcast channel change notification tag indicates if a change in one of the M-SIBs has occurred and if the user equipment has stored a complete set of system information from a previous reading effort and the validity period has not expired then the rest of the M-SIBs does not need to be read and decoded and if the broadcast channel change notification tag indicates no change in the other M-SIBs,  then the UE does not need to read the remaining M-SIBs and this is advantageous for power saving reasons for the UE which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the validity period of when the system information remains unchanged is indicated to the mobile device and such a validity period can be set to either 3 hours or 24 hours and is a matter of design and network requirements which clearly reads on the applicant’s argued limitations of “providing an indication that certain SI that is not included in the MIB has not changed within the last 24 hours”.


As can be seen from the highlighted portions and explanation provided above, Viorel clearly discloses that an indication is sent that indicates that certain system information SI has not changed within a specific time window and in the same instance, Breuer discloses that an indication is sent that indicates that certain system information SI has not changed within a specific time window wherein Breuer more specifically indicates that said specific time window could be 3 hours or 24 hours and as such, one of ordinary skill in the art would recognize that the invention of Viorel can be modified to incorporate the teachings of Breuer to utilize a specific time window corresponding to 24 hours and the combined teachings of Viorel in view of Breuer clearly reads on the applicant’s argued limitations.
 

Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645